 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 9

10   JOHN A. DEACH,                                          Case No. C18-5285-RSL
11
                       Plaintiff,
12                                                           ORDER REVERSING AND
            v.                                               REMANDING CASE FOR FURTHER
13                                                           ADMINISTRATIVE PROCEEDINGS
     COMMISSIONER OF SOCIAL
14   SECURITY,
15
                       Defendant.
16

17

18          The Court, after careful consideration of the plaintiff’s complaint, the parties’ briefs, all

19   papers and exhibits filed in support and opposition thereto, the Report and Recommendation of

20   the Honorable James P. Donohue, United States Magistrate Judge, and the balance of the

21   record, does hereby find and ORDER:

22          (1)    The Court adopts the Report and Recommendation.

23          (2)    The final decision of the Commissioner is REVERSED and this case is

24   REMANDED to the Social Security Administration for further proceedings consistent with the

25   Report and Recommendation.

26


      ORDER REMANDING CASE
      PAGE - 1
 1         (3)    The Clerk of the Court is directed to send copies of this Order to the parties and

 2   to Judge Donohue.

 3         DATED this 1st day of March, 2019.

 4

 5                                                      A
                                                        Robert S. Lasnik
 6                                                      United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      ORDER REMANDING CASE
      PAGE - 2
